UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                    01/16/2020
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :   19-CR-433-(ER)-2
                                                                       :
ANA MARIA VASQUEZ,                                                     :         ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

KATHARINE H. PARKER, United States Magistrate Judge:

        On January 14, 2020, the Court presided over a change of plea proceeding in which the

Defendant Ana Maria Vasquez plead guilty to a violation of Title 21 of the United States Code

Section 846, for conspiring with others to distribute and possess with intent to distribute five

kilograms and more of mixtures and substances containing a detectable amount of cocaine in

violation of Title 21 of the United States Code 841(b)(1)(A). This Court inadvertently referred

to Title 18 of the United States Code, when in fact the crime is codified in Title 21 of the United

States Code. The Court notes that the United States Attorney later corrected the

reference. However, in an abundance of caution, the Court wishes to correct the record. The

parties shall submit a joint letter by January 16, 2020, advising the Court whether they believe a

new conference under Federal Rule of Criminal Procedure 11(b) is required. Defense counsel is

further ordered to advise Defendant of these misstatements and his right to a new conference

under Rule 11(b). If Defendant waives that right, she must submit a signed declaration stating

that she understands the error made at the conference, understands that the correct Title of the

U.S. Code is Title 21, and waives her right to another conference.


        .
      SO ORDERED.


Dated: January 16, 2020
       New York, New York

                            ______________________________

                            KATHARINE H. PARKER
                             United States Magistrate Judge
